    Case: 1:17-cv-01444-WHB Doc #: 113 Filed: 03/27/20 1 of 2. PageID #: 1946




                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


ANDRE J. HUNT,                               )   CASE NO.: 1:17-cv-01444
                                             )
               Plaintiff,                    )   MAGISTRATE JUDGE
                                             )   WILLIAM H. BAUGHMAN, JR.
       v.                                    )
                                             )   MOTION TO SUPPLEMENT THE
FRANK SUNDQUIST, et al.,                     )   RECORD ON APPEAL WITH JUROR
                                             )   QUESTIONNAIRES
               Defendants.                   )


       Now comes Defendant/Appellee Mark Ashcraft, through counsel, and respectfully

requests the Clerk supplement the record on appeal with copies of the completed juror

questionnaires that were utilized at the trial of this matter commencing on November 18, 2019.

This cause is currently on appeal in the Sixth Circuit Court of Appeals, Case No. 19-4264.

       Given the sensitive nature of the juror questionnaires, Defendant/Appellee recognizes

that the Clerk may file these questionnaires with the appellate court under seal.
    Case: 1:17-cv-01444-WHB Doc #: 113 Filed: 03/27/20 2 of 2. PageID #: 1947




                                              Respectfully submitted,

                                              /s/ Kenneth E. Smith
                                              TIMOTHY T. REID (0007272)
                                              VERONICA T. GAROFOLI (0093345)
                                              KENNETH E. SMITH (0090761)
                                              MANSOUR GAVIN LPA
                                              North Point Tower
                                              1001 Lakeside Avenue, Suite 1400
                                              Cleveland, Ohio 44114
                                              (216) 523-1500; Fax (216) 523-1705
                                              treid@mggmlpa.com
                                              vgarofoli@mggmlpa.com
                                              ksmith@mggmlpa.com
                                              Attorneys for Defendant Mark Ashcraft


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Supplement the Record on Appeal

with Juror Questionnaires has been filed electronically with the Court on this 27th day of March

2020. Notice of this filing will be sent to the parties by operation of the Court’s electronic filing

system.




                                              /s/ Kenneth E. Smith
                                              TIMOTHY T. REID (0007272)
                                              VERONICA T. GAROFOLI (0093345)
                                              KENNETH E. SMITH (0090761)
                                              Attorneys for Defendant Mark Ashcraft




                                                 2
